239 S.W.3d 692 (2007)
Darriel GILBERT, Movant/Appellant,
v.
STATE of Missouri Respondent/Respondent.
No. ED 89438.
Missouri Court of Appeals, Eastern District, Division Two.
December 4, 2007.
Edward Scott Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Dora A. Fichter, co-counsel, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Darriel Gilbert ("Movant") appeals the motion court's judgment denying his motion for post-conviction relief without an evidentiary hearing pursuant to Rule 29.15 and denying his Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence of the jury verdict convicting him of kidnapping, in violation of Section 565.110 RSMo (2000)[1], armed criminal action, in violation of Section 571.015 and second-degree assault, in violation of Section 565.060. Movant was sentenced to ten *693 years for kidnapping, twenty years for armed criminal action and five years for assault, to be served consecutively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000), unless otherwise indicated.